Citation Nr: 0327462	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
anterior cruciate ligament deficiency of the right knee.

2.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from February 1974 to February 
1978.  

Historically, service connection for a right knee disability 
was granted and a 10 percent evaluation initially assigned 
effective December 16, 1993.  The RO issued a decision in 
February 2000 confirming and continuing that 10 percent 
evaluation for anterior cruciate ligament deficiency of the 
right knee.  As well, the RO denied service connection for a 
low back condition as secondary to the service-connected 
right knee disability.  In March 2000, the RO again confirmed 
and continued the 10 percent evaluation assigned for the 
anterior cruciate ligament deficiency of the right knee.  A 
December 2000 rating decision assigned a higher 20 percent 
evaluation for the anterior cruciate ligament deficiency of 
the right knee, effective May 19, 2000.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A July 2001 rating decision denied service connection 
for lumbar disc disease with osteoarthritis as secondary to 
the service-connected anterior cruciate ligament deficiency 
of the right knee.  A timely appeal to the July 2001 rating 
decision ensued.

An April 2002 rating decision confirmed and continued the 20 
percent evaluation assigned for the anterior cruciate 
ligament deficiency of the right knee.  As well, the RO 
recognized arthritis of the right knee as a disability entity 
separate and distinct from the service-connected anterior 
cruciate ligament deficiency of the right knee; a 10 percent 
rating was assigned for right knee arthritis effective from 
December 5, 2001.  A timely appeal to the April 2002 rating 
decision ensued.

In May 2003, the Board remanded the case to the RO for 
additional development of the evidence.  While the case was 
on remand, the RO issued a decision in July 2003 granting 
service connection for lumbar disc disease with 
osteoarthritis secondary to the veteran's service-connected 
right knee disability.  As well, the RO assigned a higher 
30 percent evaluation for the anterior cruciate ligament 
deficiency of the right knee, effective December 21, 2001.


FINDINGS OF FACT

1.  The anterior cruciate ligament deficiency causes severe 
impairment in the veteran's right knee, but not ankylosis of 
the joint.  

2.  As a result of the arthritis in this knee, there is 
limitation of flexion of the joint to 90 degrees and 
limitation of extension to 5 degrees; but chronic pain, 
weakness and incoordination further limit the range of 
motion-especially when these symptoms are most prevalent 
("flare-ups") or during prolonged use of the right knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the anterior cruciate ligament deficiency of the 
right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria are met, however, for a higher 20 percent 
rating for the arthritis of the right knee.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261. (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that, in April 1976, the 
veteran complained of right knee pain, which he attributed to 
strain of the knee sustained while playing softball.  The 
assessment was lateral collateral ligament sprain.  A 
treatment record of August 1976 reflects that the veteran was 
found to have medial collateral ligament Grade II strain and 
a torn right medial meniscus.  A cylinder cast was applied.  

A February 2000 VA outpatient treatment note reflects the 
veteran's complaint of right knee pain.  Clinical inspection 
of the right knee elicited a positive drawer sign.  

On VA orthopedic examination in November 2000, the veteran 
reported give-way instability of the right knee and stated 
that he could not walk without a knee brace.  Clinical 
inspection of the right knee included findings of a negative 
posterior drawer sign, but positive anterior drawer sign.  

A VA orthopedic examination was performed in May 2001.  
Clinical inspection of the right knee included findings of 3+ 
anterior laxity at both 30 degrees and 90 degrees of flexion 
with a positive pivot shift.  There was no significant 
posterolateral or posterior instability; 1+ varus instability 
was noted.  The impressions included chronic right knee 
anterior cruciate ligament tear with probable lateral 
cruciate ligament sprain and meniscal tear.  

A report from a private treatment provider, dated in December 
2001, reflects magnetic resonance imaging of the veteran's 
right knee.  The impressions included  extensive 
osteoarthritis of the right knee with severe joint space 
narrowing; and marginal spurring, and chronic tear of the 
anterior cruciate ligament, with the posterior cruciate 
ligament appearing intact.  

On VA orthopedic examination in March 2002, the veteran 
reported constant pain in the right knee, as well as 
deformity and inability to ambulate.  He described pain as 
throbbing, sharp, and stabbing, causing him to awaken at 
night.  On clinical inspection, no right knee effusion was 
detected.  An obvious varus deformity was seen.  The knee 
exhibited a varus thrust with ambulation.  The examiner 
observed that the knee had a surprisingly good range of 
motion-from 0 to 140 degrees.  The knee joint was grossly 
unstable to testing.  The knee ligaments were very lax.  The 
examiner described that the veteran had terrible pain to 
palpation.  The patellar grind was positive.  X-ray 
examination of the right knee showed significant degenerative 
arthritis with bone-on-bone contact.  The assessment was 
advanced, severe degenerative joint disease with deformity 
and an unstable knee secondary to service injury.

Another VA orthopedic examination was also performed in March 
2002.  It was reported that the veteran walked with a cane 
for stabilization of the right knee; he also used a brace.  
There had been no knee surgery.  He denied dislocation or 
recurrent subluxation.  Clinical inspection of the right knee 
showed that he wore a brace.  The veteran was able to place 
100 percent of his weight on his right leg.  He demonstrated 
significant pain with flexion and was limited by pain at 
approximately 100 degrees of flexion.  He could extend to 0 
degrees.  There was no gross joint instability nor erythema 
or effusions.  The assessment was that the veteran clearly 
had an impaired range of motion in a knee affected by 
arthritis.

A VA orthopedic examination was performed in May 2002.  The 
right knee exhibited full range of motion, from 0 degrees to 
140 degrees, although the knee had crepitus.  Mild tenderness 
was elicited upon palpation.  Strength was 5/5 in the lower 
extremity.  The drawer sign was negative.

A statement was received in June 2002 from Stanley T. King, 
P.A.  He reported that the veteran had arthritic changes in 
his spine and right knee which revealed the deterioration of 
the condition.  

Reports from private medical practitioners were received in 
June 2003.  They reflect treatment of the veteran's right 
knee.  In May 2002, clinical inspection showed that the right 
knee was tender without effusion.  In September 2002, it was 
found that the right knee had palpable crepitus.  In May 
2003, it was found that the right knee did not exhibit 
effusion.

A VA orthopedic examination was performed in July 2003.  The 
veteran complained of instability and giving way of the right 
knee.  He indicated that he had fallen several times because 
the knee gave way.  He stated that he wore a knee brace.  He 
denied dislocation or subluxation of the knee.  He remarked 
that he had intermittent swelling of the knee.  

Physical examination of the right knee revealed a grossly 
positive anterior drawer sign, almost suggesting subluxation 
of the tibia on the distal femur.  It was difficult to 
perform the McMurray's test because of pain, though it was 
found that the veteran had pain with flexion, as well as 
patellofemoral pain.  There was gross tenderness over the 
retropatellar facets.  Range of motion actively was from 
about 5 degrees of extension to about 90 degrees of flexion.  
Passively, he had full extension to approximately 100 degrees 
of flexion, although this was accompanied by some pain.  He 
had 1+ effusion.  The knee was stable to valgus stress and 
the examiner was unable to dislocate or subluxate the 
patella.  The right thigh had about 2.5 cm quadriceps 
atrophy.  X-rays of the right knee showed severe 
patellofemoral osteoarthritis.

With respect to functional loss of the right knee, the 
examiner remarked that the veteran had limitation in the 
range of motion of the knee and certainly had pain with range 
of motion.  It was observed that he also had gross 
instability of the knee.  The examiner observed that it was 
conceivable that any degree of use of the right knee would 
produce an exacerbation, expressed as increased pain and 
possibly some decreased range of motion for guarding 
purposes.  The examiner went on to state, however, that it 
was not feasible to attempt to quantify an exacerbation in 
terms of additional limitation of motion, as such a matter 
could not be determined with any degree of medical certainty.  
Additionally, in commenting on the impact of the veteran's 
service-connected right knee disability on his low back 
disability, the examiner remarked that the veteran had an 
abnormal gait pattern.



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claims, and essentially notified the veteran of the evidence 
needed to prevail.  Also, a June 2003 letter, in particular, 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Note also that the RO recently had the veteran reexamined in 
July 2003 to obtain medical opinions concerning the merits of 
his claims.  38 U.S.C.A. § 5103A(d).  The medical opinions 
were requested by the Board when remanding the case to the RO 
in May 2003.  The Board also remanded the case to have the RO 
expressly apprise the veteran of the VCAA and all that it 
entails.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

The RO's June 5, 2003, letter informing the veteran of his 
rights in the VA claims process stated that he had 30 days 
from the mailing of that letter to provide additional 
evidence in support of his claims.  Under the holding in the 
PVA case, this possibly would require remanding this appeal 
to the RO to correct that defective notice.  But in a letter 
since received on June 17, 2003, the veteran informed the RO 
that he had no further medical evidence to submit.  So 
waiting another year to decide his appeal would be pointless 
since no additional evidence is forthcoming.  In fact, he at 
least implicitly indicated that he would rather have a 
decision on his case right now since "[his] condition is 
getting worse."  That was tantamount to saying time is of 
the essence.  Also bear in mind that the Board will be 
partially granting his appeal by increasing the rating for 
his arthritis.  Accordingly, his response effectively 
constitutes a waiver of his right to take up to one year to 
respond to the RO's June 5, 2003, letter advising him of 
evidence gathering procedures under the VCAA.

All of the evidence cited by the veteran as relevant to his 
claims has been obtained.  His service department medical 
records are on file, as are his VA treatment records.  And 
his private medical records were obtained, too.  He has not 
identified other treatment records that should be obtained; 
quite the contrary, he has indicated that no additional 
records even exists.  Adjudication of his appeal, then, 
without referral to the RO for further consideration under 
the new laws and regulations poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, ratings for disabilities are assigned by applying 
a schedule of ratings (Rating Schedule)-which represents, as 
far as practically can be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The veteran's service-connected right knee disability, which 
stems from an injury, is manifested, in part, by traumatic 
arthritis.  Arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

The veteran's service-connected right knee disability also 
includes anterior cruciate ligament deficiency.  This type of 
damage was a residual of the knee injury, in addition to 
arthritis, and may be rated separately under Diagnostic Code 
5257 on the basis of the resulting overall impairment in the 
knee-including due to recurrent subluxation or lateral 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) holding that separate ratings may be assigned 
in these situations when there are X-ray findings of 
arthritis of the knee (under Diagnostic Codes 5003-5010) and 
instability of the knee (under Diagnostic Code 5257).  
The only limitation is that the veteran must have sufficient 
limitation of motion (under Code 5260/5261) to warrant at 
least a compensable rating.  
VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has assigned separate ratings to reflect 
the two components of the veteran's right knee disability-
one component being joint instability, the other component 
being osteoarthritis.  The question then becomes whether he 
deserves higher separate ratings.  He currently has a 30 
percent rating for anterior cruciate ligament deficiency, as 
well as a 10 percent rating for degenerative joint disease 
(arthritis).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).  

With respect to the component of right knee disability 
attributable to anterior cruciate ligament deficiency, the 
veteran reports significant giving way of his right knee, and 
his subjective complaint is consistent with objective 
findings of record showing some joint instability and at 
least a tendency towards subluxation.  But the RO already has 
assigned a 30 percent evaluation to reflect severe knee 
impairment under Diagnostic Code 5257, the diagnostic code 
most appropriate for rating the veteran's anterior cruciate 
ligament deficiency.  And this is the highest possible rating 
under this code.

The Board also has considered other potentially applicable 
diagnostic codes for evaluating the veteran's right knee 
anterior cruciate ligament deficiency.  But, unfortunately, 
there is no other basis for assigning a rating greater than 
30 percent.  Although he experiences what amounts to severe 
instability in his right knee, this is not comparable or 
tantamount to a finding of ankylosis because this requires 
complete fixation and total immobility of the knee joint in 
either a favorable or unfavorable angle.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Consequently, he cannot 
receive a higher rating under Diagnostic Code 5256.

With respect to the arthritis in the right knee and 
associated limitation of motion, the evidence indicates the 
veteran's right knee exhibits at least 90 degrees of flexion, 
which is noncompensable (i.e., 0 percent disabling) under 
Code 5260.  Further, the evidence shows that he lacks no more 
than 5 degrees of full extension of his right knee.  And 
limitation of extension of a knee joint to 5 degrees also 
warrants assignment of a noncompensable rating, under 
Diagnostic Code 5261.  Also note that noncompensable 
limitation of flexion or extension of the right knee 
resulting from traumatic arthritis warrants assignment of no 
more than a 10 percent rating under Diagnostic Codes 5003-
5010.  Accordingly, there is no basis for assignment of 
rating greater than 10 percent for the veteran's right knee 
disability based on limitation of motion of a joint affected 
by traumatic arthritis under the pertinent diagnostic codes.

However, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in evaluating a musculoskeletal disability that is 
at least partly rated on the basis of range of motion, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 (2002) and functional loss due to weakness, 
premature fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2002).  

Statements from the veteran indicate that he experiences 
chronic right knee pain which interferes with his performing 
his daily activities.  In fact, the evidence demonstrates 
that he experiences pain with range of motion of his right 
knee.  Unfortunately, a VA orthopedist declined to assess 
additional range of motion loss of the veteran's right knee 
due to pain, weakened movement, excess fatigability 
or incoordination, pointing out that such an assessment could 
not be made with medical certainty.  

In any event, the Board notes that there is objective 
evidence that the veteran experiences significant weakened 
movement or premature or excess fatigability when performing 
range of motion of the right knee.  In this regard, clinical 
findings show that he has some loss of strength of the 
quadriceps muscles, which supports his knee.  This is 
evidenced by clinical findings of right quadriceps atrophy.  
As well, he has an abnormal gait because of his right knee 
disability; in turn, incoordination could well accompany his 
abnormal gait.  Examiners confirmed that he wears a knee 
brace to support his knee.

Further, while unable to determine the extent of functional 
loss in the veteran's right knee due to DeLuca-like symptoms 
without speculating, the VA examiner acknowledged nonetheless 
the likelihood that activity-induced flare-ups of pain could 
likely produce some additional range of motion loss.  So 
functional loss of the right knee can be reasonably inferred 
from the existing record, as a probability, especially if all 
reasonable doubt concerning this is resolved in the veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 5198, 519 (1996).  
The Board concludes, then, that a higher 20 percent rating is 
warranted to compensate him for this additional range of 
motion loss from pain, weakened movement, premature/excess 
fatigability or incoordination of his right knee.  The extent 
of his additional functional loss from his arthritis and 
these other factors is comparable to either limitation of 
flexion of the leg to 30 degrees or of limitation of 
extension of the leg to 15 degrees.

For all the foregoing reasons, the claim for a rating higher 
than 30 percent for anterior cruciate ligament deficiency of 
the right knee must be denied, while a higher rating of 20 
percent is warranted for the right knee arthritis.  And as 
mentioned, in reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b);38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for a rating higher than 30 percent for anterior 
cruciate ligament deficiency of the right knee is denied.

A higher 20 percent rating is granted for arthritis of the 
right knee, subject to governing criteria pertaining to the 
payment of monetary awards.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



